Latimer, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
With respect to the first assignment, I agree that when the instructions are considered by their four corners, accused was not prejudiced. As to the second assigned error, however, I must part company with my associates.
My views on instructions regarding maximum impossible sentence at a rehearing may be found in my dissenting opinions in United States v Dean, 7 USCMA 721, 23 CMR 185, and United States v Jones, 10 USCMA 532, 28 CMR 98. Necessarily, therefore, I must disagree with the Court’s disposition of this issue in the case at bar. There is, however, an additional reason why I am unable to join in the disposition ordered by my brothers. I am certain reference to the board’s opinion will show clearly that it purged any error in the instructions on sentence of all possible prejudice. After the rehear*624ing, the convening authority reduced the period of confinement to twenty-two months and eight days, and I note the following significant language by the board of review:
. . [I]n view of the number and type of offenses found, the subsequent action of the convening authority in reducing the sentence below that originally approved, in the setting of this case we find the sentence to be nonetheless appropriate even if we are incorrect in our belief that the rehearing court need not be informed of the effect of the original action on the maximum sentence which could be adjudged at the rehearing.
. . Under the facts of this case, which concerns an accused who was found guilty of a four-day absence without leave, seven larcenies by check, five offenses of making a forged check, and five offenses of uttering a forged check, even if we were to assume arguendo, as did the staff judge advocate in his review to the convening authority, that the law officer’s instruction on the maximum sentence was erroneous, we find the approved sentence is nonetheless appropriate.”
It is a well-established rule that when such an error has been recognized and the sentence reassessed for appropriateness in light of the error, prejudice has been removed and no further action is necessary. United States v Crusoe, 3 USCMA 793, 14 CMR 211; United States v Reiner, 8 USCMA 101, 23 CMR 325; United States v Peters, 8 USCMA 520, 25 CMR 24. See also United States v Reid, 10 USCMA 71, 27 CMR 145. Obviously, therefore, the board of review having assumed error in the instant case and reassessed the sentence on that basis, has purged any possible harm to this accused. Accordingly, to return this record for a rehearing on sentence is to perform a completely unnecessary act.
I would affirm the decision of the board of review.